Citation Nr: 9909244	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, currently rated as 10 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1974 to 
July 1975.

The instant appeal as to the claim for an increased rating 
arose from a February 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama, which denied a claim for an increased rating for 
residuals of a left knee disorder.  The appeal as to the 
total rating claim arose from a March 1994 rating decision of 
the RO.  This case was remanded by the Board of Veterans' 
Appeals (Board) in May 1996 for further development.


FINDINGS OF FACT

1.  There is no medical evidence of current manifestations of 
the appellant's service-connected residuals of a left knee 
injury.

2.  The veteran failed to report for two VA examinations in 
June and July 1997, without any reason given, and she has not 
expressed a desire to report for an examination, or to submit 
requested private medical information to assist the VA in 
developing her claim.

3.  In October 1998 the veteran stated that she was healed 
and that further left knee treatment was unnecessary.

4.  The evidence of record does not support an evaluation in 
excess of the current 10 percent disability evaluation for 
residuals of a left knee injury.

5.  The veteran reports that she was last employed by the 
U.S. Postal Service (USPS) in 1994 and quit her job and filed 
for disability retirement due to her left knee disorder.

6.  The appellant's only service-connected disability is 
residuals of a left knee injury, evaluated as 10 percent 
disabling.

7.  The appellant's service-connected residuals of a left 
knee injury do not preclude her from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected postoperative residuals of a left 
knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.655, 4.71a, Diagnostic Code 5257 
(1998).

2.  The criteria for a total schedular rating for 
compensation purposes based on the inability to secure or 
follow a substantially gainful occupation have not been met.  
38 U.S.C.A. §§ 5107, 7104 (West 1991); 38 C.F.R. § 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that her 
claims for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, she has presented claims which are 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A VA examination and radiological evaluation was performed 
pursuant to the appellant's claim for benefits.  Also, all 
available service medical records and VA treatment records 
have been obtained.  This case has been remanded for further 
development.  The Board concludes that all facts pertinent to 
the plausible claims have been developed, to the extent 
possible, given the appellant's lack of cooperation.  For 
these reasons, the Board finds that VA's duty to assist the 
appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

A review of service medical records shows that the veteran 
fell on sidewalk in February 1975 and bruised her kneecap.  
She sought treatment for pain particularly when walking.  
Physical examination revealed no effusion, no instability, 
and full range of motion.  There was moderate crepitance, and 
the patella was tender.  X-rays were negative, and the 
impression was of a bruise.

A March 1975 follow-up record noted that the veteran's 
reported no improvement in her symptoms despite rest, heat, 
and a temporary limited profile.  An examination revealed no 
change from the February evaluation, and the impression was 
questionable chondromalacia.  Later that month, she reported 
that her discomfort was decreasing, and the impression was of 
a resolving contusion.  Subsequently, a treatment record 
noted that physical examination was normal and that she was 
asymptomatic.  Her June 1975 separation examination and July 
1975 addendum was silent as to the left knee.

In October 1975 the veteran filed a claim for benefits for 
residuals of her left knee injury.  She reported that she had 
received private and VA treatment for the left knee after 
service.  A July 1976 statement from B. Meyer, M.D., noted 
that the veteran was first seen in November 1975 with a 
painful knee attributed to a January 1975 fall which 
precluded running or climbing stairs.  She was hospitalized 
from March 1, 1976, to March 7, 1976, for patellar 
chondrectomy and partial synovectomy.  Dr. Meyer indicated 
that she was able to return to work in late March and that 
she was last seen in May 1976.  Treatment included medication 
and physical therapy.

During an October 1976 VA examination the veteran reported 
pain, popping, and swelling in the knee and an inability to 
run or to use stairs.  Examination revealed a well-healed 5 
inch surgical scar, no swelling, no tenderness, normal 
weight-bearing, and no atrophy.  Crepitus was noted as was 
limitation of motion to 130 degrees.  She was in no acute 
distress and had no problems moving on and off the examining 
table and dressing and undressing.  X-rays revealed no 
abnormality.

Service connection for residuals of a left knee injury was 
awarded in a March 1977 rating decision.  A 10 percent 
disability evaluation was assigned which has been confirmed 
and continued to the present time.  The left knee disorder is 
the veteran's only service-connected disability.

The Board has reviewed private medical records dated from 
December 1983 to April 1984 which reveal that the veteran was 
involved in a motor vehicle accident in December 1983 in 
which she injured her left knee.  An 8-10 centimeter oblique 
laceration of the left knee was treated in a private 
emergency room immediately following the accident, and X-rays 
of the knee were normal.  The laceration was sutured and the 
joint was stable, but she had limited motion in the joint.

An April 1984 written statement from the veteran's treating 
physician noted that left knee pain and swelling gradually 
improved after the accident.  The veteran worked at that time 
in a liquor store and was able to return to work a few weeks 
after the accident.  She was able to sit at work but reported 
pain with prolonged standing or walking.  Range of motion was 
from 15 to 75 degrees active motion, but she had full passive 
range of motion.  She was treated with exercises, Rufen, and 
moist heat.  In February 1984 she stated that her knee had 
returned to her pre-accident level of disability, and the 
examiner concluded that permanent partial impairment from the 
accident was not expected.

The veteran was hospitalized at the Birmingham, Alabama, VA 
Medical Center (MC) from April 20, 1987, to April 23, 1987, 
for arthroscopy of the left knee pursuant to complaints of 
pain, swelling, and giving way.  She had mild crepitance and 
full range of motion.  Surgery revealed patellar tracking was 
normal and that there was no severe disease of the 
patellofemoral joint.

In August 1993 the veteran filed the present claim for 
increase and indicated that her treating VA physicians had 
indicated that more surgery, possibly a total knee 
replacement, was necessary.  The Birmingham VAMC records from 
January 1992 to August 1993 show that she had full range of 
motion in January 1992.  A May 1993 record noted intermittent 
left knee pain resolved with Motrin.  She also wore a knee 
brace.  Physical examination revealed no swelling or heat, 
and the veteran indicated that she did not want further 
surgery.  In August 1993 she requested a physician's 
statement, which was provided, indicating that she could not 
work overtime due to her left knee pain.

A January 1994 written statement from the USPS indicated that 
the veteran had reported for one day of work on September 4 
and that on her next scheduled workday, September 6, she 
called in sick and reported that her knee was swollen.  The 
veteran did not report to work again until September 13 and 
then used a cane to move around the post office.  The veteran 
failed to return to work after that day.  

On September 23, 1993, the veteran prepared a written 
statement which was completed by a VA physician which 
indicated her limitations due to her left knee disorder.  The 
physician noted that she was limited to essential walking and 
that standing was limited to less than 2 hours per day.  The 
physician noted that the veteran desired a different job with 
the USPS which would reduce stress on her left knee.  The 
physician also noted that she was currently receiving 
conservative treatment for the knee.

That same day, the veteran requested permanent light duty at 
the USPS based on the VA physician's statement.  She also 
requested "administrative leave until this is resolved."  
Several days later, she informed the RO that she had lost her 
job and that she could not stand or walk without a cane.  A 
USPS letter dated in early October 1993 indicated that they 
had been able to place the veteran in a temporary light duty 
position.  After 4 days at the temporary job, the veteran 
reported that "the pain is greater than my desire to make 
money."  A few weeks later, the veteran informed the RO that 
she had decided to apply for disability retirement from the 
USPS.  She reported that she was getting a brace from VA and 
that her right knee was having problems due to her left knee 
disorder.  She was notified by USPS of her removal in January 
1994 due to the fact that she was unable to perform the 
physical requirements of her job.

In November 1993 the veteran underwent another VA 
examination.  X-rays revealed no abnormalities.  She reported 
that she took 5 800 milligram tablets of Motrin daily "in 
order to function."  She also reported that she could only 
stand for short periods and that she had "two incidents of 
subluxation of my patella."  The examiner noted a well-
healed surgical scar with moderate swelling.  There was no 
deformity, no subluxation, no lateral instability, and no 
nonunion or malunion.  Range of motion was from 0 to 118 
degrees.  The diagnosis was postoperative arthrotomy with 
traumatic arthritis and history of subluxation times two.

Pursuant to the Board's May 1996 remand, additional VA 
treatment records were associated with the claims folder.  A 
search for records dated from August 1993 to August 1996 
revealed that the most recent treatment record was dated in 
November 1994 and showed that the veteran's range of motion, 
apparently misnoted as the right knee, was from 0 to 130 
degrees.  X-rays taken in September 1993 and November 1994 
noted minimal degenerative joint disease.  

Other attempts by the RO to develop evidence pursuant to the 
Board's remand were unsuccessful due to the veteran's lack of 
cooperation.  Letters were sent to her in September 1996 and 
again to a new address in April 1998 requesting that she 
provide additional information and proper authorizations for 
private treatment which had been referenced earlier in the 
record.  She never responded to either request.  Also, she 
was scheduled several times for VA examinations in June and 
July 1997 for which she failed to report.

The only recent correspondence from the veteran is a July 
1998 written statement which stated, "Jesus Christ, my Lord 
and Savior has healed me and I no longer need treatment for 
my knee.  Thank you.  God Bless you."  In response, the RO 
sent a letter to the veteran in October 1998 which noted that 
she had failed to report for scheduled VA examinations and 
which requested that she promptly provide any additional 
evidence for her pending claims.  She was also asked to 
notify the RO in writing if she wished to withdraw her 
claims.  The veteran did not respond to the RO's October 1998 
letter.

Thus, it is noted that certain post-service medical records 
and evidence was unavailable, and further RO attempts to 
develop evidence were prevented by the veteran's failure to 
provide required information and to report to a scheduled VA 
examination.  Wood v. Derwinski, 1 Vet.App. 190 (1991) (duty 
to assist is not a one-way street).  The veteran has 
apparently not been informed of the provision of 3.655(b) 
which direct that claims for increase "shall be denied" 
when a claimant fails to report for an examination scheduled 
in conjunction with that claim; hence, the case has been 
reviewed based on the evidence of record.  38 C.F.R. § 3.655 
(1998).

Increased rating for postoperative residuals of left knee 
injury

The appellant's residuals of a left knee injury are currently 
evaluated as 10 percent disabling under Diagnostic Code 5257 
for impairment of the knee manifested by recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).  Diagnostic Code 5257 provides a 
10 percent rating for slight symptoms, a 20 percent rating 
for moderate symptoms, and a 30 percent rating for severe 
symptoms.  Id.  

The Board does not find that the evidence supports a rating 
in excess of the currently assigned 10 percent disability 
rating under Diagnostic Code 5257.  The 1993 VA examination 
found no subluxation or instability.  November 1993 and 
November 1994 VA treatment records found no varus or valgus 
instability.  Further, the veteran recently stated that her 
knee is healed and that further treatment is not needed.  
When the available evidence is viewed in its entirety, there 
is no evidence of significant instability or lateral 
subluxation.  Thus, the Board finds that the current 
evaluation of 10 percent is appropriate under Diagnostic Code 
5257, and a higher evaluation is not warranted under this 
Diagnostic Code.

The Board has considered the application of other Diagnostic 
Codes.  Separate ratings can be granted based on limitation 
of motion apart from a rating based on Diagnostic Code 5257 
for instability.  VAOPGCPREC 23-97 (July 1, 1997).  Where 
limitation of motion of a major joint like the knee is 
noncompensable under the applicable Diagnostic Codes for 
limitation of motion and arthritis is confirmed by X-ray, "a 
rating of 10 pct is for application for each such major joint 
. . . affected by limitation of motion."  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

VA records which are almost 5 years old showed that the 
veteran has slight limitation of motion of the knee and that 
degenerative joint disease was noted on X-ray reports.  
However, a recent statement from the veteran reports that she 
is healed and needs no further knee treatment.  Given these 
facts, the Board finds that the veteran's left knee disorder 
should not be separately rated 10 percent disabling for 
limitation of motion with arthritis substantiated by X-ray 
findings.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1998).  

Ratings for limitation of extension of the leg range from 0 
to 50 percent based upon the degree to which extension is 
limited.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).  
For the lowest, noncompensable, rating under Diagnostic Code 
5261, extension of the knee must be limited to 5 degrees.  
For a compensable, or 10 percent, evaluation extension of the 
knee must be limited to 10 degrees.  A record which is over 5 
years old, an October 1993 VA treatment record, shows that 
the veteran's range of motion of the knee is 5 degrees to 110 
degrees.  A recent statement from the veteran, noted above, 
indicates that she has no left knee symptomatology, including 
limitation of motion.  As the recent evidence does not show 
that veteran's extension of the knee is limited, a 
compensable rating is not warranted under Diagnostic Code 
5261.

Ratings for limitation of flexion of the leg range from 0 to 
30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  
Again, those ratings are based on the degree to which flexion 
is limited.  For the lowest, noncompensable, rating under 
Diagnostic Code 5260, flexion of the knee must be limited to 
60.  The medical evidence reveals that the veteran's range of 
motion of the knee without pain is about double that 
measurement, or 110 degrees.  This fact, taken in conjunction 
with the veteran's recent statement that she is healed, leads 
to the conclusion that a compensable rating is not warranted 
under Diagnostic Code 5260.

The Board has also considered the application of other 
Diagnostic Codes referable to the knee.  As there was no 
evidence of ankylosis of the knee, Diagnostic Code 5256 is 
not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1998).  Likewise, there is no medical evidence of dislocated 
or removed semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum, as residuals of the service-
connected left knee injury.  Thus, Diagnostic Codes 5258, 
5259, 5262, and 5263 are not for application.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  The evidence of record shows that five 
years ago, the veteran's primary complaint was of pain caused 
by prolonged standing or walking.  She indicated at that time 
that her pain was not constant and was relieved by certain 
prescription medication.  Recently she stated that her left 
knee was healed and that further treatment was not needed.  
Attempts to develop additional evidence of limitation of 
function due to pain or excess fatigability were unsuccessful 
due to the veteran's lack of cooperation, as noted above.  
Absent recent complaints of pain or current medical evidence 
of pain, a higher evaluation for the left knee is not 
warranted based on 38 C.F.R. §§ 4.40, 4.45, or 4.59.

Accordingly, the Board finds that a higher evaluation than 10 
percent is not warranted under the regulations.

Individual unemployability

The appellant is also seeking a total disability rating based 
on individual unemployability due to her service-connected 
left knee disorder.  Total ratings for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340(a) (1998).

The Board notes that the regulations for total rating claims 
were amended in November 1996, during the pendency of this 
claim.  However, 38 C.F.R. § 4.16(a) remained unchanged and 
states that "[t]otal disability ratings for compensation may 
be assigned, where the scheduler rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service connected disabilities:  
Provided That if there is only one such disability, this 
disability shall be ratable at 60 percent or more . . . ."  
38 C.F.R. § 4.16(a) (1998).

In this case, the Board notes that the schedular criteria 
pursuant to 38 C.F.R. § 4.16(a), have not been met.  The 
veteran has only one service-connected disability, her left 
knee disorder.  As her disability rating is only 10 percent, 
not the required 60 percent, she does not meet the criteria 
of 38 C.F.R. § 4.16(a).

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Court of 
Veteran's Appeals noted that:

For a veteran to prevail on a claim based 
on unemployability, it is necessary that 
the record reflect some factor which 
takes the claimant's case outside the 
norm of such veteran.  See 38 C.F.R. 
§§ 4.1, 4.15 (1992).  The sole fact that 
a claimant is unemployed is not enough.  
A high rating in itself is recognition 
that the impairment makes it difficult to 
obtain and keep employment.  The question 
is whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Id. at 363.

According to the evidence of record, the veteran is 52 years 
old, unemployed, and last worked for the USPS in 1994.  The 
veteran completed high school and one year of college.

In weighing the evidence of record, the undersigned concludes 
that the weight of the evidence is against the appellant's 
claim for a total rating for compensation purposes based upon 
individual unemployability.  In reaching this conclusion, the 
Board has considered the probative value of the evidence of 
record and determined that the available objective evidence 
establishes that the appellant is not unemployable by reason 
of her sole service-connected disability.

The only evidence of record that the veteran is unemployable 
solely due to her service-connected left knee disorder are 
contentions she last made in a July 1994 written statement.  
Since that time, she provided a written statement that her 
left knee disorder is healed and does not require further 
treatment.  Therefore, it does not appear that she is 
presently asserting that she is unemployable due to her left 
knee.

There is nothing in the objective evidence of record which 
shows that the veteran is unemployable.  There are no medical 
records which indicate that she is unemployable for any 
reason.  A September 1993 VA physician statement, on which 
the veteran relied when quitting her job with the USPS, did 
not opine that she was unemployable.  The September 1993 
statement indicated that there were limitations on the 
veteran's ability to stand and walk for extended periods, but 
the examiner did not state that she was unemployable.  In 
fact, the examiner indicated that there was nothing 
preventing the veteran from performing a job which involved 
less stress on her knee.

The Board specifically remanded this case to obtain an 
opinion from a VA examiner as to the effect of her service-
connected left knee disorder on her employability.  As noted 
above, the veteran failed to report for the examination.  
Thus, the preponderance of the evidence of record is against 
the veteran's claim.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) as the veteran addressed this issue in 
written statements prior to October 1998.  The evidence does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  Specifically, there has not been a 
demonstration of marked interference with employment 
attributable to the service-connected disorder or frequent 
periods of hospitalization for the service-connected disorder 
so as to render impractical the application of the regular 
schedular criteria.  The evidence of record shows that the 
veteran has not been frequently hospitalized in recent years 
due to her service-connected disorder.  Her last 
hospitalization for her left knee disorder was in 1987.  
Further, there is no evidence that the veteran's service-
connected disabilities caused marked interference with the 
veteran's employment.  As noted above, the veteran left her 
last job due to reported left knee complaints; however, the 
veteran has recently reported that her left knee is healed, 
which would indicate that it does not interfere at all with 
her employment.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required pursuant to the provisions of 38 U.S.C.A. § 5107(b).  
In weighing the evidence of record, the undersigned concludes 
that, while interference with employment is acknowledged by 
the 10 percent disability evaluation for her service-
connected left knee disorder, the weight of the evidence is 
against the appellant's claim to a total rating for 
compensation purposes based upon individual unemployability 
in view of the lack of objective evidence, including medical 
evidence to establish that the appellant is, in fact, 
unemployable by reason of her service-connected left knee 
disorder.  When viewed in light of the fact that the 
appellant does not meet the schedular criteria and is not 
unemployable due to her service-connected disability as noted 
above, entitlement to a total rating for compensation 
purposes based upon individual unemployability has not been 
shown.


ORDER

Claims for entitlement to an increased rating for residuals 
of a left knee injury, postoperative, and a claim for a total 
rating for compensation purposes based on individual 
unemployability due to the service-connected disability is 
denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


